            Case 1:20-cr-00217-GHW Document 19 Filed             USDC SDNY Page 1 of 1
                                                                   06/02/20
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 6/2/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :     1:20-cr-217-GHW
 HEBERTO EMIRO ACEVEDO MOLINA and :
 MIGUEL ANGEL RAMIREZ LAURENS,                                 :          ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

                Upon the application of the United States, by and through Assistant United States

Attorney TIMOTHY CAPOZZI, and with the consent of Heberto Emiro Acevedo Molina, by and

through his attorney, MARK GOMBINER, it is hereby ORDERED that a pretrial conference in

this case shall take place on July 13, 2020 at 9 a.m.

                The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and each of the defendants in a speedy trial because it will allow

counsel to review discovery and to negotiate a potential pre-trial disposition of this case—additional

time that is particularly warranted in light of the national emergency provoked by COVID-19.

Accordingly, it is further ORDERED that the time from the date of this order through July 13, 2020

is hereby excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).



        SO ORDERED.

Dated: June 2, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
